DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Deidra Ritcherson on 5/17/2021.

The application has been amended as follows: 

	Amend the claims as follows:

1.	A system, comprising:
                a memory;
                a processor, operably coupled to the memory, wherein the processor:

		



2.	The system of claim 1, wherein the report comprises an association of the first conversation with the list of nodes.

3.	The system of claim 1, wherein the report comprises one or more paths created by the one or more second nodes.

4.	The system of claim 3, wherein the processor also 


5.	The system of claim 3, wherein the processor also 


6.	The system of claim 1, wherein the processor also 


7.	The system of claim 1, wherein the processor also 

8.	The system of claim 1, wherein the processor also 


9.	A computer implemented method, comprising:
	receiving and processing, by a conversation processing component operatively coupled to a processor, a first conversation;
tagging, by a node marking component operatively coupled to the processor, a first node as an accessed node if the first node was accessed during processing of the first conversation; and 
generating, by a reporting component operatively coupled to the processor, a report comprising a list of nodes, wherein the list of nodes comprises one or more second nodes that were not accessed during processing of the first conversation.

10.	The computer implemented method of claim 9, wherein the report comprises an association of the first conversation with the list of nodes.

11.	The computer implemented method of claim 9, wherein the report comprises one or more paths created by the one or more second nodes.

12.	The computer implemented method of claim 11, further comprising:
generating, by a node path analyzer component operatively coupled to the processor, an analysis for the one or more paths created by the one or more second nodes.

13.	The computer implemented method of claim 11, further comprising:
generating, by a node path analyzer component operatively coupled to the processor, an analysis for the one or more paths created by the one or more second nodes; and
generating, by a sentence recommending component operatively coupled to the processor, a first sentence based on connection relationships of the first node, the one or more second nodes and the one or more paths.

14.	The computer implemented method of claim 9, further comprising:


15.	The computer implemented method of claim 9, further comprising:
providing, by a model adjustment component operatively coupled to the processor, an indication that a conversation processing model requires an adjustment if processing of the first conversation does not access any nodes associated with the conversation processing model.

16.	A computer program product for enhancing test coverage of dialogue models, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
	receive and process, by the processor, a first conversation;
tag, by the processor, a first node as an accessed node if the first node was accessed during processing of the first conversation; and 
generate, by the processor, a report comprising a list of nodes, wherein the list of nodes comprises one or more second nodes that were not accessed during processing of the first conversation.
	
17.	The computer program product of claim 16, wherein the program instructions are further executable by the processor to cause the processor to:
generate, by the processor, one or more paths created by the one or more second nodes.

18.	The computer program product of claim 17, wherein the program instructions are further executable by the processor to cause the processor to:
generate, by the processor, an analysis for the one or more paths created by the one or more second nodes.

19.	The computer program product of claim 17, wherein the program instructions are further executable by the processor to cause the processor to:

generate, by the processor, a first sentence based on connection relationships of the first node, the one or more second nodes and the one or more paths.

20.	The computer program product of claim 16, wherein the program instructions are further executable by the processor to cause the processor to:
provide, by the processor, an indication that a conversation processing model requires an adjustment if processing of the first conversation does not access any nodes associated with the conversation processing model.

Claim Analysis - 35 USC § 101
For clarity of the record, NO 101 rejection is required for claims 16-20 because paragraph 60 of the Specification recites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per Claim(s) 1 (and similarly claims 9 and 16), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) A system, comprising: a processor that executes the computer executable components stored in memory; a conversation processing component that receives and processes a first conversation; a node marking component that tags a first node… as an accessed node if the first node was accessed during processing of the first conversation; and a reporting component that generates a report comprising a list of nodes, wherein the list of nodes comprises one or more second nodes that were not accessed during processing of the first conversation.
Hoshino (US 2020/0034430) suggests A system, comprising: a processor that executes the computer executable components stored in memory; a conversation processing component that receives and processes a first conversation; a node marking component that tags a first node of a node map as an… node if the first node was… during processing of the first conversation; and a reporting component that generates a report comprising a list of nodes, wherein the list of nodes comprises one or more second nodes that were not… during processing of the first conversation (Figures 2, 4; paragraphs 47-50, 64-70;
“A system, comprising: a processor that executes the computer executable components stored in memory;”: Paragraphs 64-70; These paragraphs suggest a conversation support apparatus “system” which comprises a CPU “processor” that executes program/codes/”computer executable components” stored in a main memory [see particularly paragraphs 64 and 66], and also hardware units [paragraph 70 which describes hardware units and where part of the conversation support apparatus can be realized using a program and a remaining part of the conversation support apparatus can be realized by using hardware, and where pieces of hardware can correspond to respective units.  The “components” in claim 1 can be read on by either hardware units 
“a conversation processing component that receives and processes a first conversation;”: Figures 2 and 4; Paragraphs 47-50, 64-70; Paragraphs 47-48 and 50 describe where an utterance reception unit receives the latest utterance in an on-going conversation between an operator and a user and where the utterance position estimation unit estimates a most related node.  Paragraph 49 describes where a figure representing a user is provided to an estimated node in a displayed conversation tree.  Figure 4 depicts where user D’s figure is provided to the “start conversation” node and at least suggests where the only utterance in the transcript of user D’s conversation is an utterance by an operator [suggesting that nodes are estimated for operator utterances, not just user utterances].  These portions suggest “a conversation processing component that receives and processes a first conversation;”: the utterance reception unit and the utterance position estimation unit are collectively “a conversation processing component” that “receives”, over time, utterances from both the operator and the user [i.e. where the utterances collectively form “a first conversation”] and “processes” each of the utterances [that are received over time and that collectively form “a first conversation”] to estimate a node for each utterance.
“a node marking component that tags a first node of a node map as an… node if the first node was… during processing of the first conversation;”: Figures 2 and 4; Paragraphs 47-50, 64-70; Paragraph 49 describes that a display unit “adds a visual characteristic representation to the estimated node and displays the conversation tree on the screen” [where adding a visual characteristic representation provides a figure 
“and a reporting component that generates a report comprising a list of nodes, wherein the list of nodes comprises one or more second nodes that were not… during processing of the first conversation”: Figures 2 and 4; Paragraphs 47-50, 64-70; Paragraph 49 describes that a display unit “adds a visual characteristic representation to the estimated node and displays the conversation tree on the screen”.  Figure 4 depicts where nodes are in the conversation tree are “marked” with a figure of a particular user, and where nodes follow the marked nodes.  These portions suggest “and a reporting component that generates a report comprising a list of nodes, wherein the list of nodes comprises one or more second nodes that were not accessed during processing of the first conversation”: the portion of the display unit which displays the conversation tree on the screen [and also the transcripts of the conversations] can be interpreted as “a reporting component” that displays/”generates” a display/”report” of 
Horioka et al. (US 2007/0198272) suggests A system, comprising: a processor that executes the computer executable components stored in memory; a conversation processing component that receives and processes a first conversation; a node marking component that tags a first node of a node map as an… node if the first node was… during processing of the first conversation; and a reporting component that generates a report comprising a list of nodes, wherein the list of nodes comprises one or more second nodes that were not… during processing of the first conversation (Figures 1, 5-7; paragraphs 54-80, 120-141, 176;
“A system, comprising: a processor that executes the computer executable components stored in memory;”: Figure 1, paragraphs 54, 176; the voice response system [including elements 11, 12, 13, 14, 15, 16] in Figure 1 and paragraph 54 can be interpreted as “a system”, and paragraph 176 suggests a conventional computer implementation which suggests an embodiment of the voice response system including a processor and a memory storing instructions/program, where the processor executes the instructions/program to perform functions described in Horioka.

“a node marking component that tags a first node of a node map as an… node if the first node was… during processing of the first conversation;”: Figures 1, 5-7; paragraphs 55-80, 120-141; Paragraphs 79-80 describe where the dialog information analyzing unit uses the dialog history log to estimate a dialog state at the time of forwarding to the operator and where a dialog information display unit visually present information about the dialog state to the operator where characters are highlighted, shown in different colors, etc.  Paragraphs 120-141 describe a more detailed process of 
“and a reporting component that generates a report comprising a list of nodes, wherein the list of nodes comprises one or more second nodes that were not… during processing of the first conversation”: Figures 1, 5-7; paragraphs 55-80, 120-141; the actual display of the dialog information in Figure 5 “reports” the dialog information and includes a sequence/”list” of states/”nodes”, including nodes that were not highlighted)
	In both Hoshino and Horioka, the estimating/determining of a node/state to be marked cannot be fairly interpreted as “accessing”.  While the nodes may inherently/naturally be accessed as part of determining/estimating whether they correspond to an utterance, the accessing of the node/state as a node/state to be checked does not affect/impact whether the node is determined/estimated to correspond to an utterance (such that the marking/tagging of the node/state cannot be fairly interpreted as being done if the marked/tagged node is accessed during processing of the conversation to determine nodes/states for each utterance)
The prior art further teaches: 
I. various methods of determining a dialog state for an input.
Aleksic (US 2017/0270929) teaches determining a particular dialog state corresponds to a voice input includes generating a transcription of the voice input and determining a match between one or more n-grams that occur in the transcription of the voice input (paragraph 9).
Chen, P. (2000). A use case driven object -oriented design methodology for the design of multi-level workflow schemas (Order No. 9996723). Available from ProQuest Dissertations and Theses Professional. (304600614). Retrieved from https://dialog.proquest.com/professional/docview/304600614?accountid=131444
teaches “Dialogue states may be accessed by queries” and where “states can be accessed by queries to get desired information” (page 76).  It is not clear if accessing a dialog state by a query in this context refers to determining a most related dialog state for a query.
2019/0286698 (IBM reference, NOT published before, no shared inventors, NOT prior art [commonly owned disclosure]) “The dialog flow includes multiple nodes that represent a dialog state identifying a possible response that can be provided by the conversational agent. As the conversation progresses, the conversational agent processes input received from a user and accesses a node within the dialog flow that is responsive to the received input. Thus, the conversational agent designer creates the nodes and provides an algorithm to the conversational agent so that the conversational agent can select and traverse nodes of the dialog flow” (paragraph 17) “The system may also receive both or a combination of the dialog model and the dialog logs. For example, the system may receive the dialog model and then use the dialog logs to 
2008/0201135 teaches “a selection unit configured to select one of the current and the preceding dialog states and one of the recognition candidates based on a combination of the degree of state conformance of each dialog state and the likelihood of each recognition candidate, to obtain a selected dialog state and a selected recognition candidate;” (paragraph 20); “The fifth embodiment described above stores a history of dialog states which transit during a dialog with the user, and at the time of the input of user speech, calculates the degree of state conformance between the user input and each stored dialog state. In addition, the embodiment acquires the degree of semantic conformance of each dialog state with respect to the meaning of the content of the user input, and selects a content of the user input and a dialog state on which the user input is to act on the basis of the speech recognition score, degree of state conformance, and degree of semantic conformance. This makes it possible to easily and accurately correct the misinterpretation of the past user input by using a subsequent user input” (paragraph 224).  Similar to Horioka and Hoshino, the accessing of the dialog states does not appear to factor into which one is determined to correspond to the user input.
2014/0006319 teaches “512, the local user may optionally upload usage statistics collected in the usage logs in the local instance of the Dialog Manager. The usage statistics may comprise a series of user activities in the Dialog Manager system, e.g., who accessed which node in which dialog in the repository and provided what answer to it, with its timestamp, for example, for analysis and report, for later not accessed, and it is not clear that access of a node is a consequence of, or a factor in, determining which node corresponds to a user input.
Wei Wei, Quoc Le, Andrew Dai, Jia Li, “AirDialogue: An Environment for Goal-Oriented Dialogue Research”, October-November 2018, Association for Computational Linguistics, Proceedings of the 2018 Conference on Empirical Methods in Natural Language Processing, pages 3844-3854 teaches “A final dialogue state s is derived at the end of the conversation once the agent has acquired all the information and the customer has confirmed all the changes in their reservation” (Section 3, first paragraph) and “As we discussed earlier in the introduction, there exists a mapping f : c → s so that we can acquire the final dialogue state directly from the context pair. This mapping corresponds to our environment and the expected state s’ = f(c) generated from the context pair can be used to evaluate the state s generated from our algorithm”.  It is not clear that “acquiring” the final dialogue state in this context refers to accessing the final dialogue state
2018/0052664 teaches “Upon receiving the relevant information extracted from the user input, the dialog state generator 408 may generate or update a dialog state of the conversation based on the extracted relevant information. According to one embodiment of the present teaching, the dialog state generator 408 may obtain the customized FAQs from the customized FAQ generator 220, obtain customized task information from the customized task database 139, and obtain general knowledge from the knowledge database 134. Based on the obtained information, the dialog state 
2020/0175971 teaches “In more detail, after the operator utters a voice query, the computer system receives or accesses query data 251 and a current dialogue state 295a (248). The query data 251 can include a transcript of the voice query and a general intent of the query (e.g., the query data 251 can be the current query data 151 of FIG. 1). The current dialogue state 295a can be, for example, a value that the computer system maintains to monitor the progression of a dialog, e.g., an exchange of a series of voice queries and responses, between the computer system and the operator. The value of the current dialogue state 295a can be set by the computer current dialog state based on past inputs, not necessarily determining a current dialog state based on a current input (i.e. the current dialogue state is accessed, but the access of the current dialogue state does not necessarily determine what the updated dialogue state new value is).
2019/0324780 teaches “(In particular embodiments, the assistant system 140 may analyze the user input 405 to generate the one or more candidate hypotheses 415 corresponding to the partial request further based on one or more context-specific language models 420. The assistant system 140 may first access, by a dialog engine 235, a dialog state of a dialog session associated with the user input 405. The assistant system 140 may then select a particular context-specific language model 420 from the one or more context-specific language models 420 based on the dialog state. The assistant system 140 may further generate the one or more candidate hypotheses 415 based on the personalized language model 410 and the selected context-specific language model 420. In particular embodiments, the one or more context-specific language models 420 may be trained based on context-specific data 440. The context-specific data 440 may comprise one or more of data associated with presences of the first user at particular locations, data associated with interactions of the first user with 
2003/0079039 teaches “when a message is received by the server from the client, performing the following substeps by the server: (b.1) checking to determine whether the key is included in the message, and (b.2) when the key is included in the message, using the key to access the storage location to obtain the dialog state” (claim 5)  The key appears to be generated (not derived from an utterance or user input) and corresponds to a Page and a client web browser (paragraph 18).
2007/0239458 teaches “Dialog execution module 418 can use words recognized by recognizer 416 to determine a desired dialog state from dialog states 420. Dialog execution module 418 also accesses prompts 422 to provide an output to a person accessing of the dialog states by the dialog execution module does not appear to factor into “determin[ing] a desired dialog state from dialog states 420” (i.e. the accessing of dialog states does not appear to factor into which dialog state is determined to be the desired dialog state, as opposed to where all states are invariably accessed as part of determining any desired dialog state for any words recognized by recognizer).
10360912 (Application 15/967298) describes obtaining question(s) to be asked during a communication session, determining based on a transcription of audio of a communication session which of the questions have been asked, and providing a reminder to ask a question in response to determining that the particular question has not been asked (Figure 2; Claim 1)
2019/0251965 teaches “wherein the step of generating the response comprises : accessing a node of the dialogue tree corresponding to the current state of the dialogue; determining a plurality of sub-nodes associated with the node; selecting a sub-node as the response from the plurality of sub-nodes as the response based on one or more criteria”, claim 5.  This reference appears to be determining a response to a user input, not identifying states that have been accessed during processing of a conversation.
10963493 teaches “At 405, a source node is selected from a knowledge store. In various embodiments, a source node is selected from a knowledge store such as a memory graph data structure based on the identified speaker. For example, a speaker related to the sentence input is identified and the source node corresponding to the speaker is selected. In various embodiments, a knowledge store is partitioned by speakers such that knowledge data can be accessed by speaker identity. For example, for an autonomous robotic system that has interacted with two different users, Alice and Bob, at 405, the source node for Alice is selected in response to a query initiated by Alice and the source node for Bob is selected in response to a query initiated by Bob. In various embodiments, a source node is selected since an autonomous robotic system partitions stored knowledge data by user and/or agent. For example, the knowledge data associated with each user includes user information related to that user's sentence/query, not during processing of a conversation.
10219122 “The SBMM system will be able to access the current state of the conversation by accessing any stored current state of the conversation (e.g., in a conversation database) based on a conversation identifier and/or the mobile device the user is using to send messages. Based on the retrieved status, the SBMM system can provide an output message based on the new message, one or more previous messages, and/or the stored state, allowing the conversation to continue effectively 
2012/0089394 teaches “The set of intents that can be matched to user utterances at a particular point in time relates to a current position of a conversation in the decision tree 120. For example, a customer of a telecommunications company might initiate a conversation by asking, "Can I access my voice mail from the web?" Upon recognizing the intent of the question, the conversational agent 104 moves from the decision tree's 120 root node to one of the root's child nodes. Assuming that the company delivers phone services through a cellular network, landlines, and VOIP, the conversational agent 104 may consult the information that is relevant to proceed in the decision tree 120 and respond with a clarifying question, e.g., "What type of phone service do you use for your voice mail?"” (paragraph 45).  Moving to a child node does not necessarily mean that the child node is “accessed” (as opposed to already accessing the tree and then moving to an already-accessed child node in an already-accessed tree).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2012/0173243 teaches “The current user is provided with access to each set of stored conversation states which are used to facilitate real-time conversations between the user and the additional users associated with the stored sets of conversation states” (paragraph 64)
2019/0341039 teaches “Therefore, consistent with one aspect of the invention, a method implemented using one or more processors may include determining an action to be performed by a computing service for a user of a computing device in communication with an automated assistant implemented at least in part by the one or more processors, and with the automated assistant, causing the computing service to perform the action for the user of the computing device by accessing a dependency graph data structure for the action, the dependency graph data structure including a plurality of nodes and a plurality of directed edges, each node identifying an action method that accesses the computing service or an assistant method that collects one or more parameters for use in performing the action, and each directed edge connecting a respective pair of nodes from among the plurality of nodes and identifying at least one parameter generated by the action method or assistant method identified by one node among the respective pair of nodes and utilized by the action method or assistant method identified by the other node among the respective pair of nodes, conducting a human-to-computer dialog session between the user and the automated assistant to determine one or more parameters used to perform the action, including generating one 
2019/0166069 teaches “Router node 203 is responsible for choosing what system of actions to perform during each conversational turn. The choices presented to the router are the enter nodes in the flow. The router will only consider enter nodes with entrance conditions that are satisfied at that point in the conversation. Once router node 203 receives a message, it selects one of the enter nodes 211. If none are eligible, the router sends out a message via an output wire. If an enter node receives a message from the router, it will pass that message through its own output wire. If the message reaches a state node with no output wires, for example, to another enter node, the state node sends its message back to router node 203. In other words, enter nodes 211 and state nodes 214 are the entry and exit points that router node 203 has to and from the author-defined conversational content. This conversational content consists of enter nodes 211, state nodes 214, and any other intermediate nodes 212-213 available in between. For example, it may include a weather service node as an intermediate node to access weather services provided by a remote weather service provider” (paragraph 32)
2005/0080629 teaches “Next, at step 7.3 the apparatus updates the modality store 52 as appropriate, and then updates the blackboard store 28 at step 7.4. The 
2005/0144315 teaches “Therefore, in a first exemplary aspect of the present invention, described herein is a method and apparatus of capturing dialog on a computer network, including, based on an initial access request to a first network node, establishing contact with an intermediary node so that a subsequent dialog is directed through the intermediary node by causing a request inbound to the first network node to be directed to the intermediary node and causing a response outbound from the first network node that responds to the inbound request to be directed to the intermediary node” (paragraph 24)
2011/0321008 teaches “transforming the user interface description into a conversation user interface (CUI) flow, wherein said conversation user interface (CUI) flow comprises a plurality of nodes and edges, each node representing a task, each edge representing a temporal flow in a dialog, wherein the conversation user interface (CUI) code is generated from the conversation user interface (CUI) flow” (claim 14)
2020/0110915 teaches “The state determination module 330 may be configured to determine a dialogue state based on the input information obtained by the communication module 310. The state determination module 330 may determine the dialogue state based on at least one state of input information. The at least one state of input information may include a state of current input information and a state of historical input information. The at least one state of input information may be a tensor 
2017/0337036 teaches “A plurality of dialogue states designated by a user's utterance may be determined as target dialogue states. When a target dialogue state is designated by an utterance, a dialogue state in which a match between the text of an utterance obtained by performing speech recognition and a keyword included in a 
2017/0228366 teaches “In managing dialog session 130, session manager 122 provides inputs of dialog session 130 to dialog state tracker 118 and receives outputs comprising dialog states of dialog session 130 from dialog state tracker 118. The inputs include the utterances that are represented by computer readable text (e.g., utterances 132), which dialog state tracker 118 analyzes to determine dialog states (e.g., later stored as history of states 134 and current state 136) of the utterances” (paragraph 55)
2004/0249637 teaches “A speech recognition dialogue state space inference method, comprising: obtaining word scripts for utterances from a plurality of conversations based at least in part on a speech recognition process; representing the process of each speaker speaking in turn in a given conversation as a sequence of hidden random variables; representing the probability of occurrence of words and common word sequences as based on the values of the sequence of hidden random variables; and inferring the probability distributions of the hidden random variables for each word script” (claim 12).
2007/0150274 teaches “For example, utterance state information or conversation state information in the embodiment may be substantially obtained in real time, and a predetermined service may be provided or prohibited by using such information” (paragraph 58).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 12:00PM -8:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EY 5/17/2021
/ERIC YEN/           Primary Examiner, Art Unit 2658